DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
Claim 2 recites:
2.  The process of claim 1, wherein the nozzles are arranged in at least one arm which is movable over the array of bag filters.  Emphasis added.

Claims 1 and 2 do not provide literal antecedent basis for the term “the array of bag filters.”  This term might have inherent antecedent basis, because claim 1 indicates that the tube sheet comprises “an array of openings” with each opening being provided with a filter bag.  However, to avoid confusion, the Examiner suggests amending claim 2 to recite:
2.  The process of claim 1, wherein the nozzles are arranged in at least one arm which is movable over the 

Additionally, claim 3 recites:

3.  The process of claim 2, wherein the array of bag filters is a circular array and wherein the arm is a rotating arm rotating about a central axis that is coaxial with the array of bag filters, wherein the respective nozzles are arranged to pass bag filters having corresponding radial positions during rotation of the rotating arm.  Emphasis added.

The Examiner suggests amending the term “the array of bag filters” to “the array of openings 

Claim 5 recites:
5.  The process of claim 1, wherein the pressure in the blast furnace gas flow in the main flow direction is at least 1.5 bar.  Emphasis added.

The term “the pressure” likely has inherent antecedent basis, because the blast furnace gas flow inherently has a pressure.  However, claim 1 uses the article “a” when introducing the term “pressure”—e.g., “a pressure at each opening is above atmospheric pressure.”  Therefore, for consistency, the Examiner suggests amending clam 5 to read:
5.  The process of claim 1, wherein [[the]] a pressure in the blast furnace gas flow in the main flow direction is at least 1.5 bar.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1. A process for on-line cleaning of filter bags while said filter bags are used in a filtering process to filter blast furnace gas to obtain a filtered blast furnace gas that is combustible wherein a main flow of unfiltered blast furnace 
a gas inlet at a bottom section; 
a gas outlet at a top section;
a tube sheet between the gas inlet and the gas outlet, the tube sheet comprising an array of openings, each opening being provided with a filter bag extending from said opening,
wherein a pressure at each opening is above atmospheric pressure and the filtered blast furnace gas is obtained after passing through the filter bags and the openings, wherein a pipe receives the filtered blast furnace gas above atmospheric pressure and extends to an opening through which a partial flow of the filtered blast furnace gas above atmospheric pressure is separated, the separated filtered blast furnace gas above atmospheric pressure being provided to a gas booster that boosts the separated filtered blast furnace gas to a greater pressure than the pressure at each opening, the boosted separated filtered blast furnace gas being provided to nozzles moving over the tube sheet and over the openings for bag filters, wherein each opening is passed at least once by at least one nozzle during a cycle,
wherein a nozzle passing an opening blows a portion of the boosted separated filtered blast furnace gas in a backflow direction through said opening and into said bag filter without interrupting the filtering process, wherein the backflow direction is opposite to the main flow direction.  Emphasis added.

The italicized language in claim 1 is indefinite, because it is unclear if the terms “a filter bag,” “at least one nozzle,” “a nozzle” and “an opening” is one of the filter bags, nozzles or openings previously described in the claim.  Additionally, the term “said bag filter” is indefinite because this term lacks antecedent basis, as the claim describes a plurality of filter bags.  
To overcome this rejection, the claim could be rewritten as:

a gas inlet at a bottom section; 
a gas outlet at a top section;
a tube sheet between the gas inlet and the gas outlet, the tube sheet comprising an array of openings, each opening being provided with [[a] one of the filter bags 
wherein a pressure at each opening is above atmospheric pressure and the filtered blast furnace gas is obtained after passing through the filter bags and the openings, wherein a pipe receives the filtered blast furnace gas above atmospheric pressure and extends to an opening through which a partial flow of the filtered blast furnace gas above atmospheric pressure is separated, the separated filtered blast furnace gas above atmospheric pressure being provided to a gas booster that boosts the separated filtered blast furnace gas to a greater pressure than the pressure at each opening, the boosted separated filtered blast furnace gas being provided to nozzles moving over the tube sheet and over the openings for bag filters, wherein each opening is passed at least once by at least one of the nozzles 
wherein one of the nozzles one of the openings the bag filter provided with said opening without interrupting the filtering process, wherein the backflow direction is opposite to the main flow direction.

Claims 2–5 and 12 are indefinite because they depend from claim 1.  


Additionally, claim 2 recites:
2.  The process of claim 1, wherein the nozzles are arranged in at least one arm which is movable over the array of bag filters.  Emphasis added.

Claim 2 is indefinite because claim 1 refers to “filter bags” whereas claim 2 uses the term “bag filters.”  Therefore, it is unclear if these two elements are the same.  To overcome this rejection, the examiner suggests amending claim 2 to read:
2.  The process of claim 1, wherein the nozzles are arranged in at least one arm which is movable over the filter bags 

Additionally, claim 3 recites:
3.  The process of claim 2, wherein the array of bag filters is a circular array and wherein the arm is a rotating arm rotating about a central axis that is coaxial with the array of bag filters, wherein the respective nozzles are arranged to pass bag filters having corresponding radial positions during rotation of the rotating arm.  Emphasis added.

Claim 3 is indefinite because the term “bag filters” is unclear, for the same reasons as in claim 2.
Claim 3 is also indefinite because “the respective nozzles” lacks antecedent basis.  See MPEP 2173.05(e).  
To overcome this rejection, claim 3 could be rewritten to read:
3.  The process of claim 2, wherein the array of openings openings a respective nozzle of the nozzles [[are]] is arranged to pass a filter bag a  position corresponding to a radial position of the respective nozzle 

Claim 4 recites:
4.  The process of claim 1, wherein the filtered blast furnace gas in the backflow direction is blown with about 0.1 – 1.2 bar overpressure relative to a pressure within the blast furnace gas in the main flow direction.  Emphasis added.

Claim 4 is indefinite because “the filtered blast furnace gas in the backflow direction” and “the blast furnace gas in the main flow direction” lack antecedent basis.  See MPEP 2173.05(e).  Rather, claim 1 indicates that the gas that is blown in the backflow direction is “a portion of the boosted separated filtered blast furnace gas.”  Additionally, claim 1 only specifies that “unfiltered blast furnace gas” comprises “a main flow” in “a main flow direction.”  
To overcome this rejection, claim 4 could be rewritten as:
4.  The process of claim 1, wherein the portion of the boosted separated filtered blast furnace gas in the backflow direction is blown with about 0.1 – 1.2 bar overpressure relative to a pressure within the blast furnace gas 

Claim 5 recites:
5.  The process of claim 1, wherein the pressure in the blast furnace gas flow in the main flow direction is at least 1.5 bar.  Emphasis added.

Claim 5 is indefinite because “the blast furnace gas flow in the main flow direction” lacks antecedent basis.  See 
To overcome this rejection, claim 5 could be rewritten to read:
5.  The process of claim 1, wherein [[the]] a pressure in the blast furnace gas 

Claim 12 recites:
12.  The process of claim 3 wherein a second arm is joined to and angularly spaced apart from the arm, the arms rotating together about the central axis, and wherein the arm has nozzles blowing into a first set of radially spaced openings and the second arm has nozzles blowing into a second set of radially spaced openings different than respective openings of the first set of radially spaced openings, wherein an opening of the second set of radially spaced openings is radially disposed between two successive openings of the first set of radially spaced openings.  Emphasis added.

Claim 12 is indefinite because it is unclear if the term “nozzles” refers to the same or different element as the “nozzles” described in claim 1.
Claim 12 is indefinite because it is unclear if the openings in the “first set of radially spaced openings” and the “second set of radially spaced openings” are the same or different from the openings in the “array of openings” described in claim 1. 
Claim 12 is also indefinite because the term “respective” allows claim 12 to have multiple different interpretations.  For instance, the claim could be interpreted such that all of the openings in the second set of openings are different than the openings of the first set of openings.  Alternatively, the claim could be interpreted such that only some of the openings of the second set of openings are different from the openings of the first set of openings.
To overcome the rejection, claim 12 could be rewritten as:

12.  The process of claim 3 wherein a second arm is joined to and angularly spaced apart from the arm, the arms rotating together about the central axis, and wherein the arm has a first plurality of the nozzles blowing into a first set of radially spaced openings of the array of openings and the second arm has a second plurality of the nozzles blowing into a second set of radially spaced openings of the array of openings different than  the openings of the first set of radially spaced openings, wherein an opening of the second set of radially spaced openings is radially disposed between two successive openings of the first set of radially spaced openings.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Yingxiong CN 202283236 U (“Yingxiong”)1 in view of Zhang Fu-Ming, “Study on Dry Type Bag Filter Cleaning Technology of BF Gas at Large Blast Furnace”, th International Congress on the Science and Technology of Ironmaking, p. 612–616, 2009, Shanghai, China (“Zhang”)2 in further view of Bratina et al., US 2009/0229407 (“Bratina”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yingxiong in view of Zhang in further view of Bratina and in further view of Scheuch, US 2004/0261375 (“Scheuch”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yingxiong in view of Zhang in further view of Bratina and in further view of Gu et al., US 2011/0265652 (“Gu”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yingxiong in view of Zhang in further view of Bratina and in further view of Stephenson, US 4,854,951 (“Stephenson”).
Claim 1 describes a process for on-line cleaning of filter bags while the filter bags are used in a filtering process to filter blast furnace gas to obtain a filtered blast furnace gas that is combustible.  In the process, a main flow of unfiltered blast furnace gas in a main flow direction passes through a cyclone and subsequently through at least on vessel.  The vessel contains a gas inlet at a bottom section, a gas outlet at a top section and a tube sheet between the gas inlet and the gas outlet.  The tube sheet comprises an array of openings.  Each opening is provided with a bag filter extending from the opening.  A pressure at each opening is above atmospheric pressure.  
The filtered blast furnace gas is obtained after passing through the filter bags and the opening.  The filtered blast furnace gas is above atmospheric pressure.  A pipe 
The boosted separated filtered blast furnace gas is provided to nozzles moving over the tube sheet and over the openings for the filter bags.  Each opening is passed at least once by at least one nozzle during a cycle.  A nozzle passing an opening blows a portion of the boosted separated filtered blast furnace gas in a backflow direction through the opening and into the bag filter, without interrupting the filtering process.  The backflow direction is opposite to the main flow direction.
Note that the limitation—“a gas booster that boosts the separated filtered blast furnace gas to a greater pressure than the pressure at each opening”—does not invoke 35 U.S.C. 112(f), because a person of ordinary skill in the art would understand that a “gas booster” is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
Yingxiong discloses a process for on-line cleaning of filter bags 7, while the filter bags are used to filter industrial exhaust gas.  See Yingxiong Fig. 1, [0011], [0014], [0045]3.  The exhaust gas flows through a cylinder 1 (corresponding to the “at least one Id. at Figs. 1, 2, [0045].  The flower plate 3 comprises an array of filter bag guide ports 6 (the “array of openings”).  Id.  Each port 6 is provided with a filter bag 7 extending from the port 6.  Id. 
The pressure at each port 6 is above atmospheric pressure because exhaust gas flows through the ports 6, before being vented to the atmosphere through outlet 5.  See Yingxiong [0045].  The filtered exhaust gas is obtained after passing through the filter bags 7 and the ports 6.  Id. at [0045], [0048].  A conduit that forms clean room 12 (the conduit corresponding to the “pipe”) receives the filtered exhaust gas.  Id.  The conduit extends to an opening through which a partial flow of the filtered exhaust gas is separated, which is the opening that connects to the tubing associated with blower 9.  Id.  The filtered exhaust gas and the separated filtered exhaust gas are above atmospheric pressure, for the same reason that the pressure at each port 6 is above atmospheric pressure.  The separated filtered exhaust gas is provided to a blower 9 (the “gas booster”) that boosts the separated filtered exhaust gas to a greater pressure than the pressure at each port 6—because the blower 9 provides counter-blowing gas flow that is blown into each port 6 with sufficient kinetic energy to change the pressure condition in the bag 7.  Id. at [0048].  The boosted separated filtered exhaust gas is provided to nozzles 82 (the “nozzles”) moving over the flower plate 3 and over the ports 6.  Id. at [0045], [0048], [0049].  The nozzles 82 rotate over the bags 7, to clean the bags 7, until the resistance drops to a lower limit.  Id. at [0048].  Therefore, it would have been obvious for each port Idi.  
A nozzle 82 passing over one of the ports 6 blows a portion of the boosted separated exhaust gas in a backflow direction through the port 6 and into the bag 7 associated with that port 6, without interrupting the filtering process—because the system measures the pressure differential across the filter bags 7 during the cleaning operation.  See Yingxiong [0048].  The backflow direction is opposite to the main flow direction, because the nozzles 82 supply cleaning gas in a direction opposite to the flow of gas being filtered.  Id.  

    PNG
    media_image1.png
    936
    723
    media_image1.png
    Greyscale

Yingxiong differs from claim 1, because it fails to disclose that the exhaust gas is “blast furnace gas” as required by the claim.  Yingxiong also differs from claim 1 because it fails to disclose the exhaust gas passing through a cyclone separator and subsequently through the inlet 4.  Rather, the exhaust gas flows through the inlet 4, and See Yingxiong Fig. 1, [0048].
However, Yingxiong’s method can be used to filter a variety of high temperature gases.  See Yingxiong [0014], [0023].  Zhang discloses that blast furnaces produce hot, combustible exhaust gas containing dust that needs to be removed.  Id. at abstract, 612.  To remove the dust, the gas is passed through a cyclone dust separator and then a bag filter.  Id. at 614.  
It would have been obvious to use Yingxiong’s method to remove dust from blast furnace exhaust gas, because Yingxiong’s system is used to remove dust from hot exhaust gas by passing the gas first through a cyclone located at the bottom of the cylinder 1 and then through filter bags 7—and Zhang teaches that the exhaust gas from blast furnace is a hot gas containing dust that needs to be removed.  
Additionally, Bratina discloses a system used to remove dust from exhaust gas produced from an induction furnace used to produce hot metal.  See Bratina Fig. 1, [0045].  The system comprises a cyclone 5 located upstream of a bag house 7.  Id.  The cyclone 5 is beneficial because it removes the coarsest and heaviest components from the exhaust gas, before the gas is transferred to the bag house 7.  Id.  It would have been obvious to locate a cyclone upstream of Yingxiong’s inlet 4, to remove the coarsest and heaviest components from the exhaust gas, before the gas enters Yingxiong’s cylinder 1.  

    PNG
    media_image2.png
    678
    842
    media_image2.png
    Greyscale

It is noted that Yingxiong disclsoes that the lower section of the cylinder 1 acts as a cyclonic separator, to remove relatively large particles from the incoming gas stream.  See Yingxiong [0048].  With the modification in view of Bratina, Bratina’s cyclone 5 could be added, in addition to the cyclone separator in Yingxiong, in order to improve removal of the relatively large particles.  Alternatively, Britana’s cyclone 5 could be used as a replacement for the cyclonic separation function in Yingxiong.  This would merely represent making separable otherwise integrated parts.  See MPEP 2144.04(V)(C).  Note that this separation of parts would have the benefit of allowing the cyclone and baghouse filter system to be manufactured separately.
Claim 2 
In Yingxiong, the nozzles 82 are arranged in a rotating arm 81 movable over the filter bags 7.  See Yingxiong Fig. 1, [0045].
Claim 3 requires for the process of claim 2, the array of openings is a circular array.  The arm is a rotating arm rotating about a central axis that is coaxial with the array of openings.  The nozzles are arranged to pass bag filters having corresponding radial positions during rotation of the rotating arm.
In Yingxiong, the array of ports 6 is a circular array.  Yingxiong Fig. 2, [0045].  The arm 81 is a rotating arm, rotating about a central axis that is coaxial with the array of openings.  Id.  The nozzles 82 are arranged to pass the filter bags 7 having corresponding radial positions during rotation of the rotating arm 81.  Id.  
Claim 4 requires for the process of claim 1, the portion of the boosted separated filtered blast furnace gas blown in the backflow direction is blown with about 0.1 to 1.2 bars overpressure relative within the blast furnace gas flow in the main flow direction.
The term “about” does not create an indefiniteness issue, because a person of ordinary skill in the art would understand that the overpressure is from 0.1 to 1.2 bars, with some minor potential variation.  Note that definiteness does not require absolute mathematical precision.  See MPEP 2173.05(b)(I).  
Yingxiong discloses that the blower 9 supplies filtered gas in the blowback direction, with sufficient kinetic energy to clean the bags 7.  See Yingxiong [0048].  It would have been obvious to use routine experimentation to determine the optimal overpressure relative to a pressure of the blast furnace gas in the main flow direction, depending on the level of cleanliness required for the bags 7.  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed See Scheuch [0015].  
Claim 5 requires for the process of claim 1, a pressure in the blast furnace gas is at least 1.5 bar.  
Yingxiong discloses that filter bags 7 are cleaned, when the differential pressure (i.e., resistance) the bags reaches an unacceptable level.  See Yingxiong [0048].  This ensures that a sufficient amount of gas can flow through the filtration system.  The reference does not specify the numerical range for this pressure differential.  However, it would have been obvious to use routine experimentation to determine the optimal differential pressure, depending on pressure of the gas that is supplied to the inlet 4.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed rang of “at least 1.5 bar”—because Gu teaches a filtering process, similar to Yingxiong, where the gas coming into the baghouse filter has a pressure of 0.2 to 3.0 Mpa (2 to 30 bar).  See Gu [0011].
Claim 12 requires for the process of claim 3, a second arm is joined to an angularly spaced apart from the arm.  The arms rotate together about the central axis.  The arm has nozzles blowing into a first set of radially spaced openings and the second arm has nozzles blowing into a second set of radially spaced openings, different than the first set of radially spaced openings.  An opening of the second set of radially spaced openings is radially disposed between two successive openings of the first set of radially spaced openings.
Yingxiong fails to explicitly disclose that its rotating arm 81 comprises a second arm, with the configuration described in claim 12.
However, Stephenson discloses a rotating cleaning apparatus comprising a pair of gas manifold 23, 24 (the “arm” and the “second arm”) joined to and angularly spaced from each other (they are spaced at a 180° angle).  See Stephenson Fig. 1, col. 3, ll. 6–23.  The arms rotate about a central axis.  Id.  Manifold 23 has nozzles 25 that are positioned to rotate over the even numbered rings of ports 15 (the “first set of radially spaced openings”).  Manifold 24 has nozzles 25 that are positioned to rotate over the odd numbered rings of ports 15 (the “second set of radially spaced openings”).  Id.  An opening of the odd numbered set of openings is radially disposed between two successive openings of the first set of radially spaced openings, because the even and odd rings alternate with each other.  Id. 

    PNG
    media_image3.png
    666
    657
    media_image3.png
    Greyscale

It would have been obvious to modify Yingxiong’s system to use Stephenson’s rotating arm, with the arrangement of ports, because this would merely represent combining prior art elements according to known methods to produce predictable results.  See MPEP 2143(I)(A).
Response to Arguments
35 U.S.C. 112(a) Rejections
The Examiner withdraws the 35 U.S.C. 112(a) rejections of claim 1, in light of the amendments.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claim 1, in light of the amendments.
35 U.S.C. 103 Rejections
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yingxiong is contained in the record as the 18-page Foreign Reference dated Dec. 17, 2020.
        
        2 Zhang is contained in the record as the 5-page Non-Patent Literature document dated July 23, 2018.  It is also the document no. 1 in the Information Disclosure Statement dated July 23, 2018.
        3 The bag 7 are cleaned while they are used to filter gas.  This is because the system measures the differential pressure of gas flowing across the filter bags 7 before, during and after the bags 7 are cleaned.  More specifically, during the filtering operation, the system measures the resistance to gas flow through the filter bags 7, in the direction from the dirty side to the clean side of the bags 7.  See Yingxiong [0011].  The system initiates filter cleaning when the resistance exceeds an upper limit.  Id.  The system continues to measure the resistance to gas flow during the cleaning operation, and the system terminates filter cleaning when the resistance drops below a lower limit.  Id. at [0048].  Therefore, gas flows through the filter bags 7 from the dirty side to the clean side, while the bags 7 are being cleaned, because this flow is required to measure resistance across the bags 7.